COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      Iqbal Akhtar v. Leawood HOA, Inc.

Appellate case number:    01-15-00694-CV

Trial court case number: 1053689

Trial court:              County Civil Court at Law No. 2 of Harris County

       It is ordered that Appellant’s Motion for En Banc Review is denied.

Justice’s signature: /s/ Rebeca Huddle
                    Acting for the En Banc Court*

Date: February 2, 2017

*En banc court consists of Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland,
Massengale, Brown, Huddle, and Lloyd.